--------------------------------------------------------------------------------

Ex. 10.67


FOURTH AMENDMENT TO CONTRACT OF SALE




THIS FOURTH AMENDMENT TO CONTRACT OF SALE (“Fourth Amendment”) is dated
effective this 26th day of April, 2007 and is executed by and between THE SUMMIT
AT WINTER PARK LAND CO., LLC (“Seller”) and SILVERLEAF RESORTS, INC.
(“Purchaser”).




W I T N E S S E T H:


WHEREAS, Seller and Purchaser have entered into that certain Contract of Sale
with effective date of May 1, 2006 relating to Tracts D, E, F, and G, The Summit
at Winter Park Ranch, Grand County, Colorado, which Contract was subsequently
amended pursuant to (i) that certain Amendment to Contract of Sale dated June
26, 2006, and executed by and between Seller and Purchaser, (ii) that certain
Second Amendment to Contract of Sale dated February, 2007, and executed by and
between Seller and Purchaser, and (iii) that certain Third Amendment to Contract
of Sale dated March 15, 2007, and executed by and between Seller and Purchaser
(hereinafter the “Contract”); and


WHEREAS, Seller and Purchaser have agreed to modify the Contract as set forth
hereinbelow;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Seller and Purchaser, Seller and
Purchaser hereby agree as follows:


1.           Purchaser and Seller hereby agree that Paragraph 4 of the Second
Amendment to Contract of Sale previously executed by and between Seller and
Purchaser shall be modified to provide that, in lieu of having the right to
obtain a third thirty (30) day extension of the deadline for the closing of the
Contract as provided for in Paragraph 4, Purchaser shall have the right to
obtain a forty-five (45) day extension of the deadline for closing under the
Contract by delivering to Seller a non-refundable extension fee in the amount of
$120,000.00.  This $120,000.00 extension fee shall be delivered directly to
Seller on or before April 27, 2007 and shall not be subject to any escrow.  If
Purchaser exercises this right, then the deadline for the closing of the
Contract shall be extended by an additional forty-five (45) days to June 11,
2007.  The $120,000.00 extension fee shall be non-refundable to Purchaser;
$70,000.00 of this extension fee shall be applied in partial satisfaction of the
purchase price payable under the Contract; the remaining $50,000.00 of this
extension fee shall not be applied in partial satisfaction of the purchase price
payable under the Contract.


2.           Except as amended and modified herein, the Contract continues in
full force and effect.  Unless otherwise defined herein, capitalized terms used
herein shall have the meaning ascribed to them in the Contract.

 
1

--------------------------------------------------------------------------------

 

3.           The parties may execute this Amendment in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one and the same instrument.


IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.



 
SELLER:
         
SUMMIT AT WINTER PARK LAND CO., LLC,
 
a Colorado limited liability company
         
By:
Developing Equities Group, LLC,
   
Operating Manager
           
By:
/S/ JEFFREY KIRKENDALL
   
Name:
Jeffrey Kirkendall
   
Its:
Vice President
                 
PURCHASER:
         
SILVERLEAF RESORTS, INC.,
 
a Texas corporation
         
By:
/S/ HARRY J. WHITE, JR.
 
Name:
 Harry J. White, Jr.
 
Its:
Chief Financial Officer



 
2

--------------------------------------------------------------------------------